  8:20-cv-00179-BCB-MDN Doc # 33 Filed: 04/15/21 Page 1 of 1 - Page ID # 111




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

TOM PALLADINO,

                        Plaintiff,                                      8:20CV179

         vs.                                                             ORDER

STATE FARM FIRE AND CASUALTY
COMPANY,

                        Defendant.


        The parties have settled the claims in this matter following a settlement conference held
with the undersigned magistrate judge on April 15, 2021. In accordance with the settlement
agreement read into the record,


        IT IS ORDERED:
        1. On or before May 17, 2021, the parties shall electronically file a joint stipulation for
dismissal (or other dispositive stipulation) and shall submit to the trial judge a draft order which
will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.


        Dated this 15th day of April, 2021.

                                                     BY THE COURT:


                                                      s/Michael D. Nelson
                                                     United States Magistrate Judge
